Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 1 of 31




                 Exhibit 9
           Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 2 of 31

                                                                                                  US007292261B1


(12)   United States Patent                                                     (10) Patent N0.:               US 7,292,261 B1
       Te0                                                                      (45) Date of Patent:                        Nov. 6, 2007

(54)    VIRTUAL REALITY CAMERA                                                      5,488,674 A     1/1996 Burt et al.
                                                                                    5,528,290 A     6/1996 Saund
(76)    Inventor:      Patrick Teo, 7200 Bollinger Rd., #511,                       5,544,283 A     8/1996 Kaufman et a1‘
                       San Jose’ CA (Us) 95129                                      5,550,959 A     8/1996 Freeman
(*)     Notice:        Subject to any disclaimer, the term of this                  5,550,960 A     8/1996 Shirman et al'
                       patent is extended or adjusted under 35                      5,561,756 A    10/1996 Miller et a1~
                       U.S.C. 154(b) by 439 days.                                   5,574,836 A    11/1996 Broemmelsiek
                                                                                    5,577,176 A    11/1996 Friedman et a1.
(21)    Appl' NO‘: 09/378398                                                        5,579,456 A    11/1996 Cosman
(22)    Film:          Aug 20, 1999                                                 5,583,975 A    12/1996 Naka etal.
                                                                                    5,586,231 A    12/1996 Florent et al.
(51)    Int. Cl.                                                                    5,586,232 A    12/1996 YOShida
        H04N 7/18                   (2006-01)                                       5,586,246 A    12/1996 Nobori etal.
        G03B 35/00                  (200601)                                        5,590,250 A    12/1996 Lamping et al.
(52)    US. Cl. ....................................... .. 348/36; 396/324
(58)    Field of Classi?cation Search .............. .. 345/660;
             348/36, 42, 333.12; 358/506; 378/71; 396/121,
                              396/130, 322, 324; H04N 7/18                                            (Continued)
        See application ?le for complete search history.
                                                                                              OTHER PUBLICATIONS
(56)                     References Cited
                                                                             “Round Shot Model Super 35”, SeitZ, 4 pp., 1997.
                   U.S. PATENT DOCUMENTS
       4,763,280 A         8/1988 Robinson et al.                                                     (Continued)
       4,811,245 A         3/1989 Bunker et al.
       4,841,292 A         6/1989 Zeno
                                                                             Primary Examiner4Gims Philippe
       5,022,085 A         6/1991 Cok                                        (74) Attorney, Agent,       or FirmiBerkeley LaW &
       5,138,460 A *       8/1992    Egawa .................. .. 48/333.12   Technology Group LLP
       5,155,586 A        10/1992 Levy et a1.
       5,175,808 A        12/1992 Sayre                                      (57)                    ABSTRACT
       5,185,808 A         2/1993 Cok
       5,231,385 A         7/1993 Gengler et al.
       5,251,022 A        10/1993 Kitamura                                   A camera including a camera lens, acquisition circuitry
       5,262,867 A        11/1993 Kojima                                     receiving images via the camera lens, for acquiring a ?rst
       5,307,451   A       4/1994    Clark                                   ?eld of vieW When the camera lens is in a ?rst orientation
       5,325,449   A       6/1994    Burt et a1.                             and for acquiring a second ?eld of vieW When the camera
       5,338,200   A       8/1994    Olive                                   lens is in a second orientation, and a view?nder displaying
       5,396,583   A       3/1995    Chen et a1.                             the second ?eld of vieW When the camera lens is in the
       5,412,764   A       5/1995    Tanaka                                  second orientation and displaying at least a portion of the
       5,420,533   A       5/1995    Park                                    ?rst ?eld of vieW at least partially composited With the
       5,424,773   A       6/1995    Saito
                                                                             second ?eld of vieW.
       5,442,738   A       8/1995    Chapman et al.
       5,444,478   A       8/1995    Lelong et al.
       5,446,833   A       8/1995    Miller et a1.                                          60 Claims, 15 Drawing Sheets
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 3 of 31


                                                        US 7,292,261 B1
                                                                    Page 2

            US. PATENT DOCUMENTS                                                6,256,058   B1   *    7/2001 Kang et al. ................. .. 348/36
                                                                                6,268,936   B1   *    7/2001 Truc et al.                     358/506
5,594,676        1/1997   Greggain et al.                                       6,269,144   B1   *    7/2001 Dube et al. ................. .. 378/71
5,594,843        1/1997   O’Neill                                               6,304,284   B1   *   10/2001 Dunton et al. .............. .. 348/36




            >
5,594,844        1/1997   Sakai et al.                                          6,657,667   B1   *   12/2003 Anderson                     .. 348/36
5,594,845        1/1997   Florent et al.                                     2002/0175924 A1* 11/2002          Yui et al. .................. .. 345/660
5,608,850        3/1997   Robertson
5,613,048        3/1997   Chen et al.                                                        OTHER PUBLICATIONS
5,630,037        5/1997   Schindler
                                                                         “Casio QV700 Digital Camera & DP-8000 Digital Photo Printer”,
5,646,679        7/1997   Yano et al.
                                                                         Joe Farace, 3 pp., Nov. 6, 1997.
5,649,032        7/1997   Burt et al.
                                                                         “Round Shot”, 4pp.
5,650,814        7/1997   Florent et al.
                 4/1998
                                                                         “Casio QV-200, QV-700”, James Karney, PC Magazine, 2pp., Feb.
5,745,126                 Jain et al. ................... .. 348/42
                                                                         10, 1998.
5,748,194        5/1998   Chen
                                                                         “Round Shot Super 35 May 13, 1996”. Bob Erickson, 1 pg.
5,963,213       10/1999   Guedalia et al.
                                                                         “Casio Adds New Camera To Its Lineup”, Kelly Ryer, MacWeek,
6,112,033        8/2000   Yano et al.      ................. .. 348/36
                                                                         vol. 11, issue 38, 1 pg., Oct. 2, 1997.
6,118,595        9/2000   Miller   ...... ..             ..   348/36

6,144,804       11/2000   Inoue    ....................... .. 396/121    * cited by examiner
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 4 of 31


U.S. Patent       Nov. 6, 2007    Sheet 1 0f 15        US 7,292,261 B1




                                                                 LI 60




              0
              I
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 5 of 31


U.S. Patent       Nov. 6, 2007    Sheet 2 0f 15        US 7,292,261 B1




  2IO
     V INITIALIZE COMBINING MODULE

  220V                      ‘' FRAME
                    ACQUIRE FIRST

 230                              i
     M COMPOSITE OVERLAY ONTO                                 ‘
              VIEWFINDER FIELD OF VIEW
  240                             i
     \—/           ACQUIRE NEXT FRAME

  250\J                   i
                   COMBINE NEXT FRAME


                   260           DONE?            NO
                                      YES
  270
     \J FINALIZE COMBINING MODULE


                        FIGURE 2
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 6 of 31


U.S. Patent       Nov. 6,2007     Sheet 3 or 15        US 7,292,261 B1




                                                                  mWEDGE
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 7 of 31


U.S. Patent       Nov. 6, 2007    Sheet 4 0f 15        US 7,292,261 B1




                                        FIGURE 4
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 8 of 31


U.S. Patent                Nov. 6,2007        Sheet 5 or 15          US 7,292,261 B1




                                                                     03v
                         Q8/\,8m   ‘I CE;UXUE0 TI ‘
                                         |A
                                         P
                                              O
                                              O
                                              x




                                                              ////
      \ v\/I|L\ Q$
                 \
                     \
                     \




                                                                             mmEDmVE
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 9 of 31


U.S. Patent       NOV. 6,2007     Sheet 6 6f 15        US 7,292,261 B1




       JKL                                               GHI

                                                               6FIGURE

       DEF                                               ABC
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 10 of 31


U.S. Patent        Nov. 6, 2007   Sheet 7 or 15         US 7,292,261 B1




    710
                                          <—dx    730
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 11 of 31


U.S. Patent        Nov. 6,2007    Sheet 8 or 15         US 7,292,261 B1




                                                            1
                                                                       8FIGURE




                                                      810
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 12 of 31


U.S. Patent        Nov. 6,2007           Sheet 9 or 15   US 7,292,261 B1




                                  Qone




                            owo
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 13 of 31


U.S. Patent        Nov. 6, 2007   Sheet 10 0f 15       US 7,292,261 B1
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 14 of 31
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 15 of 31


U.S. Patent           Nov. 6, 2007   Sheet 12 0f 15    US 7,292,261 B1




               ow p




                                                                       NFMEDQE



        OFNF
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 16 of 31


U.S. Patent        Nov. 6, 2007             Sheet 13 0f 15   US 7,292,261 B1




                              <2MEDQE 82\F5:K82F82fagFu?

                                                                     .$m\302;|
                                                                            m mp
       Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 17 of 31


U.S. Patent               Nov. 6, 2007                       Sheet 14 0f 15   US 7,292,261 B1




               031       m3                                                   wt:
                     l                                                              W



                              #    “EaZuwnd-s_“iDa5,Um   a   »




                                                                                          3EDGE

 no:
    Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 18 of 31


U.S. Patent        Nov. 6, 2007   Sheet 15 0f 15         US 7,292,261 B1




                                                   596             wmpSQE


             82k
    ofowmp
     wf
      n?
          Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 19 of 31


                                                    US 7,292,261 B1
                              1                                                                    2
            VIRTUAL REALITY CAMERA                                    as he rotates the camera. When rotating the camera in a
                                                                      horizontal plane, such alignment involves providing for
              FIELD OF THE INVENTION                                  horizontal overlap betWeen adjacent photos, and minimizing
                                                                      vertical displacements outside of the horizontal plane of
  The present invention relates to a camera that acquires             rotation. Similarly, When rotating the camera in a vertical
?elds of vieW and combines them together.                             plane, such alignment involves providing for vertical over
                                                                      lap betWeen adjacent photos, and minimizing horizontal
          BACKGROUND OF THE INVENTION                                 displacements outside of the vertical plane of rotation.
                                                                         In the ensuing discussion, for the sake of conciseness and
  Panoramic images are used to provide immersive “sur                 simplicity of explanation, panoramas in a horizontal plane of
round” vieWs of scenes, up to 3600 in extent. Digital                 rotation are described, it being understood that the present
panoramic images can be archived on Internet servers, for             invention is not limited to panoramas in a horizontal plane
access by remote clients. Panoramic images are typically              of rotation.
texture mapped into a suitable surface geometry, such as a              When rotating the camera freely in his hand, it is di?icult
cylindrical or a spherical geometry. Texture mapping gen              for a photographer to accurately align adjacent ?elds of
erates a “Warped” look to the panorama, and usually con               vieW. A reliable Way for a photographer to align adjacent
verts straight lines into boWed curves.                               ?elds of vieW is to mount his camera on a tripod, using a
   Client vieWer softWare enables users to interactively vieW         tripod bracket that has equi-spaced notches for rotating the
panoramic images by navigating through the panorama.                  camera in increments of a ?xed angle. An example of such
Speci?cally, for a prescribed vieW WindoW on a client            20   a bracket is the Kaidan KiWiTM tripod head. Typically such
computer video display, client vieWer softWare converts a             tripod brackets include one or more spirit levels, so that a
selected portion of the panoramic image at a selected level           photographer can adjust the tripod to keep the axis of
of magni?cation from cylindrical or other surface geometry            rotation of the camera vertically disposed.
to rectilinear geometry, Which is appropriate for typical                Use of a computer for combining acquired photos to
perspective vieWing. The converted portion of the pan            25   produce a panoramic image has several disadvantages. One
oramic image is displayed in the vieW WindoW.                         disadvantage is that the photographer needs to take a com
  A user interface enables a user to dynamically change the           puter With him in the ?eld. OtherWise, he cannot create and
selected portion of the panoramic image being vieWed.                 vieW the panoramic image While in the ?eld. There are
Rapid display of the dynamically changing selected portion            problems associated With both of these situations.
gives the vieWer a sensation of moving through the pan           30      The ?rst option of taking a computer in the ?eld can be
orama, and an experience of being immersed Within the                 dif?cult, because often a photographer has to hike through
surrounding scene. Typically a user interface enables a user          un-trodden ground in order to ?nd “the perfect scene.”
to select portions of the panoramic image for display by              Carrying both a camera and a computer along With his food
indicating shifts and changes in magni?cation of a current            and gear can be burdensome on the photographer.
portion of the panoramic image, rather than by selecting a       35     Even When the photographer does take a computer With
neW portion Without reference to the current portion. Typi            him in the ?eld, he may have to move the camera from its
cally the user interface provides for shifting the selected           axis of rotation in order to doWnload the photos acquired
portion up, doWn, left, right, or other directions, and for           thereby. As soon as a camera is moved from its axis of
reducing or enlarging the current magni?cation factor, by             rotation, typically the only Way to re-generate a panoramic
zooming in and out. Such a user interface can include, for       40   image is to recapture at a neW axis of rotation all of the
example, keyboard buttons or mouse controls and move                  individual photos included in the panorama. For example, if
ments.                                                                one of sixteen frames of a scene comes out bad, the
  Panoramic content creation is typically carried out by a            photographer can correct the problem and recapture such
photographer Who captures multiple photos of a scene, as he  frame as long as the camera has not been moved from its axis
rotates his camera around in a circle. For typical camera 45 of rotation. HoWever, once the camera has been moved from
lenses such as a 35 mm video camera lens, the photos         its axis of rotation, a single frame cannot normally be
acquired are characterized by a rectilinear geometry. That is,        accurately aligned Within previously acquired adjacent
there exists a linear correspondence betWeen distances in the         frames. Thus, even When using a notched tripod bracket, the
photo and distances in the scene. Each such photo represents          photographer Will normally have to recapture all of the
a portion of the scene. The photos are digitized by a digital    50   photos included in the panoramic image.
scanner or, in a case Where the photographer uses a digital             The second option of not creating the panoramic image in
camera, the photos are digitized by hardWare Within the               the ?eld is problematic, because the photographer cannot see
camera.                                                               the quality of his panoramic image While in the ?eld. If he
  The digital photos are then doWnloaded to a computer,               subsequently discovers problems With the panoramic image,
and a “stitching” application is run to combine the digital      55   it may very Well be hard, if not impossible, to return to the
photos into a single panoramic image. An example of such              scene in the same favorable Weather and other conditions.
a stitching application is assignee’s PhotoVista® softWare.
   The photographer can eliminate the combining step by                          SUMMARY OF THE INVENTION
capturing a large portion of a scene by using a Wide angle
lens, or a hemispherical lens such as the Portal lens system     60     In a preferred embodiment, the present invention provides
of Be Here Corporation, or a parabolic lens such as the               a camera that acquires multiple frames and combines them
ParaShotTM attachment of CycloV1sion Technologies, Inc.,              into a panoramic image Within the camera. The camera of
the latter tWo of Which capture a 3600 image in one expo              the present invention eliminates the need for a photographer
sure.                                                                 to use a computer for creating his panoramic image content.
  When a photographer creates a panoramic image by               65   He simply acquires the photos to be included Within the
combining multiple photos, typically he must be careful to            panoramic image, and the camera produces the ?nal product,
ensure that adjacent ?elds of vieW are appropriately aligned          a panoramic image of the scene.
         Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 20 of 31


                                                     US 7,292,261 B1
                              3                                                                      4
  The camera of the present invention assists the photog               locations, based on trial values for horiZontal and vertical
rapher in accurately aligning adjacent ?elds of vieW for his           offsets, further determining brightness and contrast param
photos. This is preferably achieved by compositing a desired           eters for chromatically aligning the ?rst and second frames,
overlap strip from a previously captured ?eld of vieW onto             and generating a panoramic image, including the step of
a current ?eld of vieW displayed Within a vieW?nder display            compositing a portion of the second frame onto a portion of
of the camera. As the photographer rotates the camera, the             the ?rst frame, based on the horiZontal and vertical offsets
current ?eld of vieW changes accordingly, but the desired              and based on the brightness and contrast parameters.
overlap strip from the previously captured ?eld of vieW does
not change. When the camera reaches an orientation that                      BRIEF DESCRIPTION OF THE DRAWINGS
produces the desired overlap, the overlap strip Within the
vieW?nder display is seamlessly “matched up” With the                    The present invention Will be more fully understood and
current ?eld of vieW being displayed. This serves as a cue to          appreciated from the folloWing detailed description, taken in
the photographer to capture the current ?eld of vieW.                  conjunction With the draWings in Which:
   The camera of the present invention also preferably                   FIG. 1 is a simpli?ed illustration of a camera that pro
includes a playback mechanism enabling a photographer to               duces panoramic images in accordance With a preferred
interactively vieW the panoramic image, as it Would appear             embodiment of the present invention;
to a user vieWing the panoramic image With client vieWer                 FIG. 2 is a simpli?ed ?owchart for the overall frame
softWare. The playback mechanism is responsive to vieW                 acquisition and combining that takes place Within a camera,
control hardWare Within the camera, that displays appropri             in accordance With a preferred embodiment of the present
ate portions of the panoramic image at appropriate levels of      20   invention;
magni?cation as a photographer dynamically navigates his                 FIG. 3 is a simpli?ed diagram illustrating the geometrical
Way through the panoramic image.                                       relationship betWeen tWo successive frames that are
  There is thus provided in accordance With a preferred                acquired by a camera, in accordance With a preferred
embodiment of the present invention a camera including a               embodiment of the present invention;
camera lens, acquisition circuitry receiving images via the       25     FIG. 4 is a ?rst simpli?ed illustration of texture mapping
camera lens, for acquiring a ?rst ?eld of vieW When the                from rectilinear coordinates to cylindrical coordinates, in
camera lens is in a ?rst orientation and for acquiring a               accordance With a preferred embodiment of the present
second ?eld of vieW When the camera lens is in a second                invention;
orientation, and a vieW?nder displaying the second ?eld of               FIG. 5 is a second simpli?ed illustration of texture map
vieW When the camera lens is in the second orientation and        30   ping from rectilinear coordinates to cylindrical coordinates,
displaying at least a portion of the ?rst ?eld of vieW at least        in accordance With a preferred embodiment of the present
partially composited With the second ?eld of vieW.                     invention;
  There is further provided in accordance With a preferred               FIG. 6 is a simpli?ed illustration of tWo-pass processing
embodiment of the present invention a method for convert               for a rectilinear to cylindrical texture map transformation, in
ing an image stored in a buffer as a ?rst plurality of color      35   accordance With a preferred embodiment of the present
values at a plurality of pixel locations in a ?rst coordinate          invention;
system, to a corresponding image stored in the buffer as a                FIG. 7 is a simpli?ed illustration of horizontal motion
second plurality of color values at the plurality of pixel             estimation, in accordance With a preferred embodiment of
locations in a second coordinate system, the second coor               the present invention;
dinate system being related to the ?rst coordinate system by      40
                                                                         FIG. 8 is a simpli?ed illustration use of a histogram to
a non-linear transformation, including the steps of comput             estimate horiZontal offset betWeen successive frames, in
ing color values at pixel locations along an axis Within the           accordance With a preferred embodiment of the present
buffer, using the non-linear transformation, storing the com
puted color values in the buffer at the pixel locations along          invention;
                                                                         FIG. 9 is a simpli?ed illustration of the application of
the axis, and repeating the computing and storing steps for       45
                                                                       color correction to each of tWo frames, in accordance With
subsequent axes Within the buffer, parallel to the axis.               a preferred embodiment of the present invention;
   There is further provided in accordance With a preferred
                                                                         FIG. 10 is a simpli?ed illustration of a portion of a
embodiment of the present invention a camera comprising a
                                                                       previous frame that is stored Within a panoramic image;
camera lens, acquisition circuitry receiving images via the
camera lens, for acquiring a ?rst frame When the camera lens      50
                                                                         FIG. 11 is a simpli?ed illustration of the stitching of a
is in a ?rst orientation and for acquiring a second frame              current frame With a previous frame, in accordance With a
When the camera lens is in a second orientation, and com               preferred embodiment of the present invention;
bining circuitry for at least partially combining the ?rst               FIG. 12 is a simpli?ed illustration of the stitching of a
frame and the second frame into a panoramic image.                     current frame together With a previous frame in a manner
  There is further provided in accordance With a preferred        55   that avoids ghosting, in accordance With a preferred embodi
embodiment of the present invention a camera including a               ment of the present invention;
camera lens, a memory for storing data for a panoramic                    FIGS. 13A and 13B are simpli?ed illustrations of the
image, a display for displaying at least a portion of the              storing of data Within a panoramic image in vertical data
panoramic image, and display control circuitry for selecting           strips of a ?xed Width, in accordance With a preferred
a portion of the panoramic image to display.                      60   embodiment of the present invention;
  There is further provided in accordance With a preferred               FIG. 14 is a simpli?ed ?owchart of a stitch module
embodiment of the present invention a method for combin                operative in accordance With a preferred embodiment of the
ing a ?rst frame and a second frame, including the steps of            present invention; and
determining horiZontal and vertical offsets for spatially                FIG. 15 is a simpli?ed illustration of display of a portion
aligning the ?rst and second frames, including the step of        65   of a panoramic image in rectilinear coordinates Within a
summing absolute values of color differences betWeen the               vieW WindoW, in accordance With a preferred embodiment of
?rst frame and the second frame at a multiplicity of pixel             the present invention.
         Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 21 of 31


                                                     US 7,292,261 B1
                              5                                                                      6
    DETAILED DESCRIPTION OF A PREFERRED                                Whether or not further additional frames are to be acquired.
                EMBODIMENT                                             If there are additional frames to acquire, execution returns to
                                                                       step 230, at Which an overlay from the neWly acquired next
  The present invention concerns a camera that acquires                frame is composited onto a current ?eld of vieW as seen on
multiple frames, each representing a ?eld of vieW, and            5    the vieW?nder display. If there are no additional frames to
combines them. Reference is noW made to FIG. 1, Which is               acquire, the combining module is ?nalized at step 270, at
a simpli?ed illustration of a camera that produces panoramic           Which any residual data may be combined With the pan
images in accordance With a preferred embodiment of the                oramic image, as described hereinbeloW With reference to
present invention. A camera 100 of the present invention               FIGS. 13A and 13B.
typically includes standard hardWare such as a camera                    It should be apparent to those skilled in the art that the
housing 110, a camera lens 120 and a camera vieW?nder                  present invention applies to frames acquired as a camera
display 130, along With additional hardWare speci?c to the             pans horizontally, and to frames acquired as a camera tilts
present invention.                                                     vertically. In the former case, the panoramic image gener
   In a preferred embodiment, camera 100 acquires succes               ated is that of a scene projected onto a surface of a cylinder
sive frames, each representing a ?eld of vieW of a panoramic           having a vertical axis of revolution. In the latter case, the
scene 140, designated by angles A and B in FIG. 1, as the              panoramic image generated is that of a scene projected onto
camera rotates. Camera 100 aligns, blends and stitches the             a surface of a cylinder having a horizontal axis of revolution.
frames together to form a panoramic image of up to 360° in             For the sake of clarity the ensuing description relates to the
extent about any desired axis of rotation. In addition camera          former situation; namely, that of a camera acquiring succes
100 enables a user to previeW a playback of the panoramic         20   sive frames as it rotates approximately Within a horizontal
image, using vieW?nder display 130 that forms part of the              plane about a vertical axis of revolution.
camera itself.                                                           It should also be apparent to those skilled in the art that
  A ?rst frame is acquired from a ?rst ?eld of vieW,                   the panoramic images generated in accordance With the
subtending angle A. After the ?rst frame is acquired, camera           present invention need not span a full 360°. They can span
100 is rotated to a second ?eld of vieW, subtending angle B.      25   any angle up to and including 360°. For the sake of clarity
Camera 100 composites a strip 150 from the ?rst frame onto             the ensuing description relates to a full 360° panoramic
the second ?eld of vieW 160 seen on vieW?nder display 130.             image.
Thus vieW?nder display 130 simultaneously displays both                   The present invention includes three stages: (i) acquisi
strip 150 and the current ?eld of vieW 160, enabling a                 tion, (ii) combining and (iii) playback. Each of these stages
photographer to see the relative alignment betWeen the ?rst       30   is described hereinbeloW.
and second ?elds of vieW, as described in detail With
reference to FIG. 2 hereinbeloW. When the ?rst and second              Acquisition Stage
?elds of vieW are brought into alignment on vieW?nder                    Preferably, the camera of the present invention includes a
display 130, the photographer takes a picture and acquires a           user interface for a photographer to indicate When the
second frame, representing the second ?eld of vieW.               35   process for the combining of successive frames starts and
   The photographer then rotates camera 100 to acquire                 stops. For example, the photographer can press a button on
additional frames, representing additional ?elds of vieW (not          the camera housing to indicate When he begins acquiring
shoWn). As each additional frame is acquired and camera                frames that are to be combined into a panoramic image, and
100 is further rotated, camera 100 updates vieW?nder dis               he can press the same button or another button to indicate
play 130 so as to display a strip from such additional frame      40   When he ?nishes acquiring these frames. Multiple pan
composited onto a current ?eld of vieW. The photographer               oramic images can be stored Within a single camera memory
continues taking pictures and acquiring frames representing            unit, and the panoramic images can each include different
additional ?elds of vieW, until the frames span the entire             numbers of individual frames.
panoramic scene 140, or a desired portion of panoramic                   Preferably, from the time a photographer begins acquiring
scene 140.                                                        45   frames that are to be combined into a panoramic image, the
   In accordance With a preferred embodiment of the present            focal length of the camera is kept ?xed so that it does not
invention, and as described hereinbeloW With reference to              change from one frame to the next, until the photographer
FIGS. 4-14, camera 100 combines the acquired frames into               acquires all of the frames of the panoramic image. Keeping
a single panoramic image. VieWing the panoramic image                  the focal length ?xed can be accomplished by instructing the
interactively by a user as described hereinbeloW With refer       50   photographer not to change focus during acquisition of
ence to FIG. 15, provides an immersive experience, as if the           frames relating to a common panoramic image, or by a
user is present in panoramic scene 140.                                mechanism Which locks the focus automatically from When
   Reference is noW made to FIG. 2, Which is a simpli?ed               the photographer indicates the start of a combining process,
?owchart for the overall frame acquisition and combining               until the photographer indicates the end of the combining
that takes place Within a camera, in accordance With a            55   process.
preferred embodiment of the present invention. At step 210               Alternatively, the present invention can also be used to
a module for combining frames is initialized. At step 220 a            produce panoramic images by combining frames taken at
?rst frame is acquired.                                                varying focus.
   At step 230 a loop begins, the ?rst step of Which is                   While acquiring frames, the camera of the present inven
compositing an overlay from a previously acquired frame           60   tion is typically held so that its lens is approximately
onto a current ?eld of vieW seen on a vieW?nder display. The           horizontally disposed. The camera may include a spirit or
overlay is preferably a vertical strip from the previous frame,        other level to assist a photographer in positioning the
as described hereinbeloW. At step 240 a next frame, repre              camera. The rotation of the camera is typically approxi
senting the ?eld of vieW seen on the vieW?nder display, is             mately Within a horizontal plane about a vertical axis of
acquired. At step 250 this neWly acquired next frame is           65   revolution. Imagining an entire 360° panoramic scene to be
combined into a panoramic image containing all previously              laid out on the circumference of a vertically standing cyl
acquired frames. At step 260 a determination is made                   inder, each frame captured by the camera corresponds to an
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 22 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 23 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 24 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 25 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 26 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 27 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 28 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 29 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 30 of 31
Case 6:20-cv-00988-ADA Document 8-9 Filed 11/02/20 Page 31 of 31
